Exhibit 10.3

 

LOCK-UP AGREEMENT

 

THIS LOCK-UP AGREEMENT (this “Agreement”) is made as of [●], 2017 by and between
(i) Atlantic Alliance Partnership Corp., a British Virgin Islands business
company with limited liability, (including any successor entity thereto, the
“Company”) and (ii) the undersigned (“Holder”). Any capitalized term used but
not defined in this Agreement will have the meaning ascribed to such term in the
Merger Agreement (as defined below).

 

WHEREAS, the Company and Kalyx Development Inc., a Maryland corporation
(“Kalyx”), are parties to that certain Merger Agreement, dated as of May 8, 2017
(as amended, the “Merger Agreement”), pursuant to which Kalyx will merge with
and into the Company, with the Company continuing as the surviving entity as a
Maryland incorporated real estate investment trust (the “Merger”), and as a
result of which, among other matters, (i) all of the issued and outstanding
capital stock of Kalyx immediately prior to the effective time of the Merger
will no longer be outstanding and shall automatically be cancelled and shall
cease to exist, in exchange for the right of the holder of such shares to
receive a number of shares of the capital stock of the Company, as set forth in
the Merger Agreement, and (ii) outstanding Kalyx Warrants will be assumed by the
Company (such assumed warrants, the “Company Warrants”), with certain warrants
being amended in accordance with the terms set out in the Merger Agreement, all
upon the terms and subject to the conditions set forth in the Merger Agreement
and in accordance with the applicable provisions of the Maryland General
Corporation Law, as amended.

 

WHEREAS, holders of Class A Units and LTIP profits interests of the Operating
Partnership (the “OP Units”) have the right to convert those OP Units for shares
of Kalyx Common Stock under certain circumstances, as set forth in the Operating
Partnership Agreement, and after the consummation of the transactions
contemplated by the Merger Agreement (the “Closing”), the OP Units will instead
have the right to convert into shares of Company common stock;

 

WHEREAS, Holder is a holder of shares of Kalyx stock, Kalyx Warrants and/or OP
Units in such amounts as set forth underneath Holder’s name on the signature
page hereto; and

 

WHEREAS, pursuant to the Merger Agreement, and in view of the valuable
consideration to be received by Holder thereunder, the Company and Holder desire
to enter into this Agreement, pursuant to which the shares of Company common
stock issued to Holder as Merger Consideration, the Company Warrants issued to
Holder, all shares of Company common stock underlying the Company Warrants
received by Holder in the Merger and all OP Units held by Holder and shares of
Company common stock received by Holder in conversion of Holder’s OP Units (all
such securities, together with any securities paid as dividends or distributions
with respect to such securities or into which such securities are exchanged or
converted, the “Restricted Securities”) shall become subject to limitations on
disposition as set forth herein.

 



1

 

 

 NOW, THEREFORE, in consideration of the premises set forth above, which are
incorporated in this Agreement as if fully set forth below, and intending to be
legally bound hereby, the parties hereby agree as follows:

 

  1. Lock-Up Provisions.



 

(a)  Holder hereby agrees not to, during the period commencing from the Closing
and continuing for the earliest of: (x) the one (1) year anniversary date of the
Closing, (y) the date on which the closing sale price of the Company’s common
stock equals or exceeds Twelve U.S. Dollars (US$12.00) per share (as adjusted
for stock splits, stock dividends, reorganizations and recapitalizations) for
any twenty (20) trading days within any thirty (30) trading day period
commencing at least one-hundred and fifty (150) days after the Closing, and
(z) the date after the Closing on which the Company consummates a transaction,
including a liquidation, merger, stock exchange or other similar transaction (a
“Subsequent Transaction”), which results in all of the Company’s stockholders
having the right to exchange their shares of Company common stock for cash,
securities or other property (such period, the “Lock-Up Period”): (i) lend,
offer, pledge, hypothecate, encumber, donate, assign, sell, contract to sell,
sell any option or contract to purchase, purchase any option or contract to
sell, grant any option, right or warrant to purchase, or otherwise transfer or
dispose of, directly or indirectly, any Restricted Securities, (ii) enter into
any swap or other arrangement that transfers to another, in whole or in part,
any of the economic consequences of ownership of the Restricted Securities, or
(iii) publicly disclose the intention to do any of the foregoing, whether any
such transaction described in clauses (i), (ii), or (iii) above is to be settled
by delivery of Restricted Securities or other securities, in cash or otherwise
(any of the foregoing described in clauses (i), (ii), or (iii), a “Prohibited
Transfer”). The foregoing sentence shall not apply to the transfer of any or all
of the Restricted Securities owned by Holder, (A) by gift, will or intestate
succession upon the death of Holder, (B) to any Permitted Transferee or (C)
pursuant to a court order or settlement agreement related to the distribution of
assets in connection with the dissolution of marriage or civil union; provided,
however, that in any of cases (A), (B) or (C) it shall be a condition to such
transfer that the transferee executes and delivers to the Company an agreement
stating that the transferee is receiving and holding the Restricted Securities
subject to the provisions of this Agreement applicable to Holder, and there
shall be no further transfer of such Restricted Securities except in accordance
with this Agreement. As used in this Agreement, the term “Permitted Transferee”
shall mean: (I) the members of Holder’s immediate family (for purposes of this
Agreement, “immediate family” shall mean any relationship by blood, marriage or
adoption, not more remote than first cousin), (II) any trust for the direct or
indirect benefit of Holder or the immediate family of Holder, (III) if Holder is
a trust, to the trustor or beneficiary of such trust or to the estate of a
beneficiary of such trust, (IV) as a distribution to limited partners,
shareholders, members of, or owners of similar equity interests in Holder upon
the liquidation and dissolution of Holder or (V) to any affiliate of Holder or
to any investment fund or other entity controlled by Holder.

 

(b)  If any Prohibited Transfer is made or attempted contrary to the provisions
of this Agreement, such purported Prohibited Transfer shall be null and void ab
initio, and the Company shall refuse to recognize any such purported transferee
of the Restricted Securities as one of its equity holders for any purpose. In
order to enforce this Section 1, the Company may impose stop-transfer
instructions with respect to the Restricted Securities of Holder (and permitted
transferees and assigns thereof) until the end of the Lock-Up Period.

 

(c)  During the Lock-Up Period, each certificate evidencing any Restricted
Securities shall be stamped or otherwise imprinted with a legend in
substantially the following form, in addition to any other applicable legends:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER SET FORTH IN A LOCK-UP AGREEMENT, DATED AS OF [●], 2017, BY AND AMONG
THE ISSUER OF SUCH SECURITIES (THE “COMPANY”) AND THE COMPANY’S SHAREHOLDER
NAMED THEREIN, AS AMENDED. A COPY OF SUCH LOCK-UP AGREEMENT WILL BE FURNISHED
WITHOUT CHARGE BY THE COMPANY TO THE HOLDER HEREOF UPON WRITTEN REQUEST.”

 

(d)  For the avoidance of any doubt, Holder shall retain all of its rights as a
shareholder of the Company during the Lock-Up Period, including the right to
vote any Restricted Securities.

 



2

 

 



  2. Miscellaneous.



 

(a)  Termination of Merger Agreement. Notwithstanding anything to the contrary
contained herein, in the event that the Merger Agreement is terminated in
accordance with its terms prior to the Closing, this Agreement and all rights
and obligations of the parties hereunder shall automatically terminate and be of
no further force or effect.

 

(b)  Binding Effect; Assignment. This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of the parties hereto and their
respective permitted successors and assigns. This Agreement and all obligations
of Holder are personal to Holder and may not be transferred or delegated by
Holder at any time. The Company may freely assign any or all of its rights under
this Agreement, in whole or in part, to any successor entity (whether by merger,
consolidation, equity sale, asset sale or otherwise) without obtaining the
consent or approval of Holder.

 

(c)  Authorization on Behalf of the Company. The parties acknowledge and agree
that notwithstanding anything to the contrary contained in this Agreement, any
determinations, actions or other authorizations under this Agreement on behalf
of the Company, including enforcing the Company’s rights and remedies under this
Agreement, or providing any waivers with respect to the provisions hereof, shall
solely be made by the Company’s directors who qualify as independent directors
under the applicable U.S. national stock exchange on which shares of the
Company’s common stock are then listed (or if the Company’s common stock no
longer listed on an U.S. national stock exchange, the last national stock
exchange on which the Company’s common stock was listed) and are otherwise not
the Holder or an Affiliate of the Holder (the “Independent Directors”), with the
Independent Directors acting by majority vote, consent or approval thereof. In
the event that the Company at any time does not have any Independent Directors,
so long as Holder has any remaining obligations under this Agreement, the
Company will promptly appoint one in connection with this Agreement. Without
limiting the foregoing, in the event that Holder or Holder’s Affiliate serves as
a director, officer, employee or other authorized agent of the Company or any of
its current or future Affiliates, Holder and/or Holder’s Affiliate shall have no
authority, express or implied, to act or make any determination on behalf of the
Company or any of its current or future Affiliates in connection with this
Agreement or any dispute or Action with respect hereto.

 

(d)  Third Parties. Nothing contained in this Agreement or in any instrument or
document executed by any party in connection with the transactions contemplated
hereby shall create any rights in, or be deemed to have been executed for the
benefit of, any person or entity that is not a party hereto or thereto or a
successor or permitted assign of such a party.

 

(e)  Governing Law; Jurisdiction. This Agreement and any dispute or controversy
arising out of or relating to this Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without regard to the
conflict of law principles thereof. All Actions arising out of or relating to
this Agreement shall be heard and determined exclusively in any state or federal
court located in New York, New York (or in any appellate courts thereof) (the
“Specified Courts”). Each party hereto hereby (i) submits to the exclusive
jurisdiction of any Specified Court for the purpose of any Action arising out of
or relating to this Agreement brought by any party hereto and (ii) irrevocably
waives, and agrees not to assert by way of motion, defense or otherwise, in any
such Action, any claim that it is not subject personally to the jurisdiction of
the above-named courts, that its property is exempt or immune from attachment or
execution, that the Action is brought in an inconvenient forum, that the venue
of the Action is improper, or that this Agreement or the transactions
contemplated hereby may not be enforced in or by any Specified Court. Each party
agrees that a final judgment in any Action shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Law. Each party irrevocably consents to the service of the summons
and complaint and any other process in any other action or proceeding relating
to the transactions contemplated by this Agreement, on behalf of itself, or its
property, by personal delivery of copies of such process to such party at the
applicable address set forth in Section 2(h). Nothing in this Section 2(e) shall
affect the right of any party to serve legal process in any other manner
permitted by applicable law.

 



3

 

 

(f)  WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH
PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF ANY ACTION, SEEK TO ENFORCE THAT FOREGOING WAIVER AND (ii) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 2(f).

 

(g)  Interpretation. The titles and subtitles used in this Agreement are for
convenience only and are not to be considered in construing or interpreting this
Agreement. In this Agreement, unless the context otherwise requires: (i) any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa; (ii) “including” (and with correlative
meaning “include”) means including without limiting the generality of any
description preceding or succeeding such term and shall be deemed in each case
to be followed by the words “without limitation”; (iii) the words “herein,”
“hereto,” and “hereby” and other words of similar import in this Agreement shall
be deemed in each case to refer to this Agreement as a whole and not to any
particular section or other subdivision of this Agreement; and (iv) the term
“or” means “and/or”. The parties have participated jointly in the negotiation
and drafting of this Agreement. Consequently, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provision of this Agreement.

 

(h)  Notices. All notices, consents, waivers and other communications hereunder
shall be in writing and shall be deemed to have been duly given when delivered
(i) in person, (ii) by facsimile or other electronic means, with affirmative
confirmation of receipt, (iii) one Business Day after being sent, if sent by
reputable, nationally recognized overnight courier service or (iv) three (3)
Business Days after being mailed, if sent by registered or certified mail,
pre-paid and return receipt requested, in each case to the applicable party at
the following addresses (or at such other address for a party as shall be
specified by like notice):

 

If to the Company prior to the Closing, to:

 

Atlantic Alliance Partnership Corp.
590 Madison Avenue
New York, New York 10022
Attn: Jonathan Mitchell
Telephone No: 212-409-2434
Email: jmitchell@aapcacq.com

with a copy (that will not constitute notice) to:

 

Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas, 11th Floor
New York, New York 10105
Attention: Douglas Ellenoff
Facsimile No.: (212) 370-7889
Telephone No.: (212) 370-1300
Email: ellenoff@egsllp.com

 



4

 

 

If to the Company after the Closing, to:

 

Kalyx Properties Inc.
366 Madison Avenue, 11th Floor
New York, New York 10017
Attn: George M. Stone
Facsimile No.: 212-315-3446
Telephone No: 914-921-9252
Email: gstone@Kalyxdevelopment.com

with a copy (that will not constitute notice) to:

 

Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas, 11th Floor
New York, New York 10105
Attention: Douglas Ellenoff
Facsimile No.: (212) 370-7889
Telephone No.: (212) 370-1300
Email: ellenoff@egsllp.com

 

and with a copy (that will not constitute notice) to:

 

Reitler Kailas & Rosenblatt LLC
800 Third Avenue 21st Floor
New York, New York 10022
Attn: Scott Rosenblatt
Fax No.: 212-371-5500
Telephone No: 212-209-3040
Email: srosenblatt@reitlerlaw.com

  If to Holder, to: the address set forth below Holder’s name on the signature
page to this Agreement.

 

(i)  Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance, and either retroactively or prospectively) only with the
written consent of the Company and Holder. No failure or delay by a party in
exercising any right hereunder shall operate as a waiver thereof. No waivers of
or exceptions to any term, condition, or provision of this Agreement, in any one
or more instances, shall be deemed to be or construed as a further or continuing
waiver of any such term, condition, or provision.

 

(j)  Severability. In case any provision in this Agreement shall be held
invalid, illegal or unenforceable in a jurisdiction, such provision shall be
modified or deleted, as to the jurisdiction involved, only to the extent
necessary to render the same valid, legal and enforceable, and the validity,
legality and enforceability of the remaining provisions hereof shall not in any
way be affected or impaired thereby nor shall the validity, legality or
enforceability of such provision be affected thereby in any other jurisdiction.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties will substitute for any invalid,
illegal or unenforceable provision a suitable and equitable provision that
carries out, so far as may be valid, legal and enforceable, the intent and
purpose of such invalid, illegal or unenforceable provision.

 

(k)  Specific Performance. Holder acknowledges that its obligations under this
Agreement are unique, recognizes and affirms that in the event of a breach of
this Agreement by Holder, money damages will be inadequate and the Company will
have not adequate remedy at law, and agrees that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed by
Holder in accordance with their specific terms or were otherwise breached.
Accordingly, the Company shall be entitled to an injunction or restraining order
to prevent breaches of this Agreement by Holder and to enforce specifically the
terms and provisions hereof, without the requirement to post any bond or other
security or to prove that money damages would be inadequate, this being in
addition to any other right or remedy to which the Company may be entitled under
this Agreement, at law or in equity.

 



5

 

 

(l)   Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement among the parties with respect to the subject matter
hereof, and any other written or oral agreement relating to the subject matter
hereof existing between the parties is expressly canceled; provided that, for
the avoidance of doubt, the foregoing shall not affect the rights and
obligations of the parties under the Merger Agreement or any Ancillary Document.
Notwithstanding the foregoing, nothing in this Agreement shall limit any of the
rights or remedies of the Company or any of the obligations of Holder under any
other agreement between Holder and the Company or any certificate or instrument
executed by Holder in favor of the Company, and nothing in any other agreement,
certificate or instrument shall limit any of the rights or remedies of the
Company or any of the obligations of Holder under this Agreement.

 

(m)  Further Assurances. From time to time, at another party’s request and
without further consideration (but at the requesting party’s reasonable cost and
expense), each party shall execute and deliver such additional documents and
take all such further action as may be reasonably necessary to consummate the
transactions contemplated by this Agreement.

 

(n)   Counterparts; Facsimile.  This Agreement may also be executed and
delivered by facsimile signature or by email in portable document format in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 



6

 

 

IN WITNESS WHEREOF, the parties have executed this Lock-Up Agreement as of the
date first written above.

 

The Company:   Atlantic Alliance Partnership Corp.    



By:     Name:     Title:    

 



Holder:

      By:     Name:    

  

Number and Type of Shares of Kalyx Capital Stock, Kalyx Warrants and/or OP
Units:

 

Shares of Kalyx Capital Stock:

 

________ shares of Kalyx Common Stock

________ shares of Kalyx Series A Preferred Stock

________ shares of Kalyx Series B Preferred Stock

 

Kalyx Warrants:

 

________ Kalyx Common warrants

________ Kalyx Series A Preferred Stock warrants

________ Kalyx Series B Preferred Stock warrants

 

OP Units:

 

________ Class A Units

________ LTIP profits interests

 

Address for Notice:

 

Address: __________________________________

__________________________________________

__________________________________________

Facsimile No.: _______________________________

Telephone No.: ______________________________

Email: _____________________________________

 

{Signature Page to Lock-Up Agreement}

 

 

7



 